Citation Nr: 0929022	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an earlier effective date for grant of 
additional compensation for dependents for the Veteran's 
spouse.  

2.  Entitlement to a grant of additional compensation for a 
dependent son.  


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Las Vegas, Nevada.  Jurisdiction is currently with the RO in 
Reno, Nevada.

In his substantive appeal, the Veteran requested a hearing 
before a member of the Board.  A hearing was held before the 
undersigned Veterans' Law Judge in February 2009 and a 
transcript of that hearing is of record.

The Veteran submitted additional evidence to the Board 
following his hearing, but waived RO review in a February 
2009 statement.  

At the February 2009 hearing, the Veteran expressed his 
desire to pursue entitlement to a grant of total disability 
compensation based on individual unemployability (TDIU).  
This matter is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  In June 1977, the Veteran's disability rating for his 
service connected disability was increased from 20 percent to 
40 percent, effective January 1977.  At that time, he was 
provided with an application to fill out to obtain additional 
compensation for his dependents, but the Veteran never 
submitted this form.

2.  In October 2006, the Veteran filed a claim for additional 
compensation for his dependents.  In December 2006, the RO 
awarded additional compensation for the Veteran's spouse, 
effective October 2006.  Additional compensation for the 
Veteran's son was denied.  In a March 2008 statement of the 
case, the RO assigned an effective date of October 2005 to 
the grant of additional compensation for the Veteran's 
spouse, one year prior to the date the Veteran's claim was 
filed.  

3.  At the time of the Veteran's October 2006 claim for 
additional compensation for his dependents, the Veteran's son 
was 24 years old and was not permanently incapable of 
supporting himself.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
for the grant of additional compensation for the Veteran's 
dependent spouse have not been met.  38 U.S.C.A. § 501, 5110, 
5112 (West 2002); 38 C.F.R. § 3.400, 3.401, 3.114 (2008).

2.  The criteria for entitlement to additional compensation 
for a dependent son have not been met.  38 U.S.C.A. § 101, 
5110 (West 2002); 38 C.F.R. § 3.57, 3.503, 3.667 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an earlier effective date for the 
grant of additional dependant compensation for his spouse, 
B.N., as well as a grant of additional dependent compensation 
for his son, D.N.  

In June 1977, the Veteran was granted a 40 percent disability 
rating for what was then only his service connected 
disability and assigned an effective date of January 1977.  

In October 2006, the Veteran filed a claim for additional 
compensation based on his dependents.  In December 2006, the 
RO awarded additional compensation for the Veteran's spouse, 
effective October 2006.  Additional compensation for the 
Veteran's son was denied.  The Veteran appealed the October 
2006 effective date and the denial of additional compensation 
for his son.  In a March 2008 statement of the case, the RO 
assigned an effective date of October 2005, one year prior to 
the date the Veteran's claim was filed, to the grant of 
additional compensation for the Veteran's spouse.  

The Veteran has claimed, both at his February 2009 hearing 
and in numerous submissions of record, that in October 1978 
the RO should either have informed the Veteran of the change 
in the law or undertaken a review of his file to determine if 
he was now eligible for additional compensation for his 
dependents.  Accordingly, he is seeking an effective date for 
the grant of additional compensation for his dependent spouse 
from the date when he would have first been eligible for 
additional compensation for his dependents.  

Generally, the effective date of a grant of service 
connection is governed by 38 U.S.C.A.  § 5110 as implemented 
by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  The term "increased 
award" means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
the date of the claim; (2) the date the dependency arises; 
(3) the effective date of the qualifying disability rating, 
provided evidence of dependency is received within a year of 
notification of such rating action; or (4) the date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).

Under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. Chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a).

Here, the Veteran's eligibility for increased compensation 
for dependents was reviewed at his request more than one year 
after the effective date of the law that made him eligible 
for these benefits and when he was awarded increased 
compensation for his spouse, an effective date of October 
2005, one year prior to the receipt of his claim was 
assigned.  This is the earliest date allowed by law.  

While the Veteran believes that VA should have notified him 
of the change in the law in 1978 or reviewed his claims file 
to determine if he was now eligible for additional 
compensation, VA has no duty to notify a veteran of 
liberalizing law and regulations or to conduct such a review.  
Wells v. Principi, 3 Vet. App. 307 (1992), Bechdel v. 
Nicholson, 2007 WL 878435 (Vet. App. 2007).  

The Board realizes that this may seem unfair to the Veteran 
and it is unfortunate that the Veteran was apparently unaware 
that he was eligible for additional benefits for so many 
years.  However, based on the above evidence, there is no 
basis to award the Veteran an effective date earlier than 
October 2005, as this is the earliest date allowed by law.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is also seeking to claim his son as a dependent.  

A veteran whose disability is rated 30 percent or more is 
entitled to additional compensation for dependents, including 
children.  38 U.S.C.A. §§ 101(4)(A), 1115 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.4(b)(2), 3.57 (2008).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

According to the information submitted by the Veteran in his 
October 2006 claim, the Veteran's son, D.N., was born in 
April 1982.  Thus, in October 2006, when the Veteran filed 
his claim, D.N. was 24, making him to old to be considered a 
child for the purpose of awarding additional compensation for 
a dependent.  The Veteran has submitted no evidence that D.N. 
became permanently incapable of supporting himself before the 
age of 18.  Thus, D.N. cannot be considered a dependent child 
for VA compensation purposes.  

While the Veteran argues that he should be granted additional 
compensation from April 1982 because he would have claimed 
his son as a dependent at his birth if the RO had informed 
him he was eligible for additional compensation in October 
1978, as the Board has already discussed, VA has no duty to 
notify a veteran of liberalizing law and regulations.  Wells 
v. Principi, 3 Vet. App. 307 (1992), Bechdel v. Nicholson, 
2007 WL 878435 (Vet. App. 2007).  

While it is unfortunate that the Veteran was apparently 
unaware that he was eligible for additional compensation, VA 
is not responsible for the Veteran's delay in filing a claim.  
Thus, the fact that the Veteran might have been entitled to 
additional benefits for his dependents in 1982 is irrelevant 
since he did not file a claim for those benefits until over 
twenty year later.  The only issue before the Board is 
whether at the time the Veteran filed his claim, his son 
could be considered a dependent child for VA compensation 
purposes.  As the Board has discussed above, he cannot.  
Accordingly, the Veteran claim for additional dependent 
compensation for his son must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


